On order of the Court, the application for leave to appeal the December 20, 2017 order of the Court of Appeals is considered. We DIRECT the Oakland County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order. The prosecutor shall specifically address whether, in light of People v. Johnston , 478 Mich. 903, 732 N.W.2d 531 (2007), the trial court properly assigned 15 points to Offense Variable (OV) 1, MCL 777.31, and 5 points to OV 2, MCL 777.32.
The application for leave to appeal remains pending.